CONSENT TO ELECTRONIC SERVICE

I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

1. Ihave regular access to my e-mail account and to the internet and will check regularly for
Notices of Electronic Filing;

2. Lhave established a PACER account,

3. lunderstand that electronic service is service under Rule 5 of the Federal Rules of Civil
Procedure and Rule 5.2 of the Local Civil Rules, and that | will no longer receive paper
copies of case filings, including motions, decisions, orders, and other documents;

4. {will promptly notify the Court if there is any change in my personal data, such as name,
address, or e-mail address, or if I wish to cancel this consent to electronic service;

5. [understand that I must regularly review the docket sheet of my case so that I do not miss a
filing; and

6. Lunderstand that this consent applies only to the cases listed below and that if] file
additional cases in which I would like to receive electronic service of notices of documents, I
must file consent forms for those cases.

Civil case(s) filed in the Southern District-of New York:

Note: This consent will apply to all cases that you have filed in this court, so please list all of
your pending and terminated cases. For each case, include the case name and docket number
(for example, John Doe v. New City, 10-CV-01234).

 

 

faciarr . VW 3é ye Cag

 

 

 

 

Name (Last, First, MI)
Ss Withers poor ay Mar (bece, p47 O?PVFE
Address / City 7 ~ State Zip Code
GII- YIY-1 76 = Sreve. Caran infO bCag bee (ngs. Cen
Telephone Number E-mail Address “ “
7 J? VE eo
Date” 0 Signature

Return completed form to:
Pro Se Intake Unit (Room 200

 
    

  
